Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 26, 2020, by
and between VERU INC., a Wisconsin corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (together with its
permitted assigns, the “Buyer”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Common Stock
Purchase Agreement by and between the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”).

WHEREAS:

A.    Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Buyer, and the Buyer has agreed to
purchase, up to Twenty-Three Million Nine Hundred Thousand Dollars ($23,900,000)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
pursuant to Section 1 of the Purchase Agreement (such shares, the “Purchase
Shares”), and (ii) the Company has agreed to issue to the Buyer such number of
shares of Common Stock as is required pursuant to Section 4(e) of the Purchase
Agreement (the “Commitment Shares”); and

B.    To induce the Buyer to enter into the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

  1.

DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

a.    “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

b.    “Prospectus” means the base prospectus, including all documents
incorporated therein by reference, included in any Registration Statement (as
hereinafter defined), as it may be supplemented by a prospectus or the
Prospectus Supplement (as hereinafter defined), in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to
Rule 424(b) under the 1933 Act, together with any then issued “issuer free
writing prospectus(es),” as defined in Rule 433 of the 1933 Act, relating to the
Registrable Securities.

c.    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the SEC.



--------------------------------------------------------------------------------

d.    “Registrable Securities” means the Purchase Shares that may from time to
time be issued or issuable to the Buyer upon purchases of the Available Amount
under the Purchase Agreement (without regard to any limitation or restriction on
purchases) (including the Initial Purchase Shares), the Commitment Shares issued
or issuable to the Buyer, and any shares of capital stock issued or issuable
with respect to the Purchase Shares, the Commitment Shares or the Purchase
Agreement as a result of any stock split, stock dividend, recapitalization,
exchange or similar event, without regard to any limitation on purchases under
the Purchase Agreement.

e.    “Registration Statement” means the Shelf Registration Statement and any
other registration statement of the Company, as amended when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus
subsequently filed with the SEC pursuant to Rule 424(b) under the 1933 Act or
deemed to be a part of such registration statement pursuant to Rule 430B or
462(b) of the 1933 Act, covering only the sale of the Registrable Securities.

f.    “Shelf Registration Statement” means the Company’s existing registration
statement on Form S-3 (File No. 333-221120).

 

  2.

REGISTRATION.

a.    Mandatory Registration. The Company shall within two (2) Business Days
from the Commencement Date file with the SEC a prospectus supplement to the
Shelf Registration Statement specifically relating to the Registrable Securities
(the “Prospectus Supplement”). The Buyer and its counsel shall have had a
reasonable opportunity to review and comment upon such Prospectus Supplement
prior to its filing with the SEC. The Buyer shall furnish all information
reasonably requested by the Company for inclusion therein. The Company shall use
its commercially reasonable efforts to keep the Shelf Registration Statement
(and/or a New Registration Statement as provided in Section 2(c)) effective
pursuant to Rule 415 promulgated under the 1933 Act and available for sales of
all of the Registrable Securities at all times until the earlier of (i) the
Company no longer qualifies to make sales under the Shelf Registration Statement
(which shall be understood to include the inability of the Company to
immediately register sales of Registrable Securities to the Buyer under the
Shelf Registration Statement or any New Registration Statement (as defined
below) pursuant to General Instruction I.B.6 of Form S-3), (ii) the date on
which the Company shall have sold all the Registrable Securities and no
Available Amount remains under the Purchase Agreement, or (iii) the date on
which the Purchase Agreement is terminated (the “Registration Period”). The
Shelf Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

b.    Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, a prospectus, including any amendments or
prospectus supplements thereto, to be used in connection with sales of the
Registrable Securities under the Registration Statement. The Buyer and its
counsel shall have two (2) Business Days to review and comment upon such
prospectus prior to its filing with the SEC. The Buyer shall use its
commercially reasonable efforts to comment upon such prospectus within two
(2) Business Days from the date the Buyer receives the final version of such
prospectus.

 

2



--------------------------------------------------------------------------------

c.    Sufficient Number of Shares Registered. In the event the number of shares
available under the Shelf Registration Statement is insufficient to cover the
Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Shelf Registration Statement or file a new registration
statement (a “New Registration Statement”), so as to cover all of such
Registrable Securities as soon as reasonably practicable, but in any event not
later than ten (10) Business Days after the necessity therefor arises. The
Company shall use its reasonable best efforts to have such amendment and/or New
Registration Statement become effective as soon as reasonably practicable
following the filing thereof. In addition, in the event the Company has filed a
New Registration Statement that has been declared effective by the SEC, such New
Registration Statement may replace the Shelf Registration Statement and cover
the Registrable Securities upon the filing of a prospectus supplement relating
thereto covering the Registrable Securities, provided the Buyer and its counsel
shall have had a reasonable opportunity to review and comment upon such
prospectus supplement prior to its filing with the SEC.

 

  3.

RELATED OBLIGATIONS.

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
the Shelf Registration Statement or on any New Registration Statement, the
Company shall use its commercially reasonable efforts to effect the registration
of the Registrable Securities in accordance with the intended method of
disposition thereof and, pursuant thereto, the Company shall have the following
obligations:

a.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and any
New Registration Statement and any Prospectus used in connection with such
Registration Statement, as may be necessary to keep the Registration Statement
or any New Registration Statement effective at all times during the Registration
Period, subject to Permitted Delays and Section 3(e) hereof and, during such
period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by the
Registration Statement or any New Registration Statement until such time as all
of such Registrable Securities shall have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement. Should the Company file a post-effective
amendment to the Registration Statement or a New Registration Statement, the
Company will use its commercially reasonable efforts to have such filing
declared effective by the SEC within thirty (30) consecutive Business Days
following the date of filing, which such period shall be extended for an
additional thirty (30) Business Days if the Company receives a comment letter
from the SEC in connection therewith. If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or (ii) there is a
significant business opportunity (including, but not limited to, the acquisition
or disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Company’s Board of Directors reasonably determines not to
be in the Company’s best interest to disclose and which the Company would be
required to disclose under a Registration Statement or a New Registration
Statement, then the Company may postpone or suspend filing or effectiveness of
such Registration Statement or New Registration Statement or use of the
prospectus under the Registration Statement or

 

3



--------------------------------------------------------------------------------

New Registration Statement for a period not to exceed thirty (30) consecutive
days, provided that the Company may not postpone or suspend its obligation under
this Section 3(a) for more than sixty (60) days in the aggregate during any
twelve (12) month period (each, a “Permitted Delay”).

b.    The Company shall submit to the Buyer for review and comment any
disclosure in the Registration Statement, and all amendments and supplements
thereto (other than prospectus supplements that consist only of a copy of a
filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into the Registration Statement), containing information provided by the Buyer
for inclusion in such document and any descriptions or disclosure regarding the
Buyer, the Purchase Agreement, including the transaction contemplated thereby,
or this Agreement at least two (2) Business Days prior to their filing with the
SEC, and not file any document in a form to which Buyer reasonably and timely
objects. Upon request of the Buyer, the Company shall provide to the Buyer all
disclosure in the Registration Statement and all amendments and supplements
thereto (other than prospectus supplements that consist only of a copy of a
filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into a Registration Statement) at least two (2) Business Days prior to their
filing with the SEC, and not file any document in a form to which Buyer
reasonably and timely objects. The Buyer shall use its reasonable best efforts
to comment upon the Registration Statement or any New Registration Statement and
any amendments or supplements thereto within two (2) Business Days from the date
the Buyer receives the final version thereof. The Company shall furnish to the
Buyer, without charge, any correspondence from the SEC or the staff of the SEC
to the Company or its representatives relating to the Registration Statement or
any New Registration Statement.

c.    Upon request of the Buyer, the Company shall furnish to the Buyer,
(i) promptly after the same is prepared and filed with the SEC, at least one
copy of the Registration Statement and any amendment(s) thereto, including all
financial statements and schedules, all documents incorporated therein by
reference and all exhibits, (ii) upon the effectiveness of any amendment(s) to a
Registration Statement, a copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as the Buyer may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as the Buyer may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by the Buyer.

d.    The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification is available,
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) subject to Permitted Delays, prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Buyer of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

4



--------------------------------------------------------------------------------

e.    Subject to Permitted Delays, as promptly as reasonably practicable after
becoming aware of such event or facts, the Company shall notify the Buyer in
writing if the Company has determined that the Prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
the Buyer’s request, deliver a copy of such prospectus supplement or amendment
to the Buyer. In providing this notice to the Buyer, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to the Buyer. The Company
shall also promptly notify the Buyer in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Buyer by facsimile
or e-mail on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. In no event shall the delivery of a notice under this
Section 3(e), or the resulting unavailability of a Registration Statement,
without regard to its duration, for disposition of securities by Buyer be
considered a breach by the Company of its obligations under this Agreement. The
preceding sentence in this Section 3(e) does not limit whether an event of
default has occurred as set forth in Section 9(a) of the Purchase Agreement.

f.    The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practical time and to notify the Buyer of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

g.    The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Principal
Market (as such term is defined in the Purchase Agreement) is an automated
quotation system. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

h.    The Company shall cooperate with the Buyer to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Buyer may reasonably request and registered in such names as
the Buyer may request.

 

5



--------------------------------------------------------------------------------

i.    The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.

j.    If reasonably requested by the Buyer, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as the Buyer believes should be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other terms of the offering of the Registrable Securities; (ii) make all
required filings of such prospectus supplement or post-effective amendment as
promptly as practicable once notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement.

k.    The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

l.    If reasonably requested by the Buyer at any time, the Company shall
deliver to the Buyer a written confirmation of whether or not the effectiveness
of such Registration Statement has lapsed at any time for any reason (including,
without limitation, the issuance of a stop order) and whether or not the
Registration Statement is currently effective and available to the Company for
sale of all of the Registrable Securities.

m.    The Company agrees to take all other reasonable actions as necessary and
reasonably requested by the Buyer to expedite and facilitate disposition by the
Buyer of Registrable Securities pursuant to any Registration Statement.

 

  4.

OBLIGATIONS OF THE BUYER.

a.    The Buyer has furnished to the Company in Exhibit A hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Buyer in writing of any other
information the Company reasonably requires from the Buyer in connection with
any Registration Statement hereunder. The Buyer will as promptly as practicable
notify the Company of any material change in the information set forth in
Exhibit A, other than changes in its ownership of the Common Stock.

b.    The Buyer agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.

 

6



--------------------------------------------------------------------------------

  5.

EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for the Buyer, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

  6.

INDEMNIFICATION.

a.    To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Buyer, each Person, if any, who controls
the Buyer, the members, the directors, officers, partners, employees, agents,
representatives of the Buyer and each Person, if any, who controls the Buyer
within the meaning of the 1933 Act or the Securities Exchange Act of 1934, as
amended (the “1934 Act”) (each, an “Indemnified Person”), against any third
party losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement (with the
prior consent of the Company, such consent not to be unreasonably withheld) or
reasonable expenses, (collectively, “Claims”) reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency or body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement, any New Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
Prospectus or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Registration Statement or any New
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). The Company shall reimburse each Indemnified
Person promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by the
Buyer or such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, any New Registration Statement, the
Prospectus or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company; (B) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any other Indemnified Person)
if the untrue statement or omission of material fact contained in the superseded
prospectus was corrected in the revised prospectus, as then amended or
supplemented, if such revised

 

7



--------------------------------------------------------------------------------

prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation;
(C) shall not be available to the extent such Claim is based on a failure of the
Buyer to deliver, or to cause to be delivered, the prospectus made available by
the Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 8.

b.    In connection with the Registration Statement, any New Registration
Statement or Prospectus, the Buyer agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in
Section 6(a), the Company, each of its directors, each of its officers who
signed the Registration Statement or signs any New Registration Statement, each
Person, if any, who controls the Company within the meaning of the 1933 Act or
the 1934 Act (collectively and together with an Indemnified Person, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Buyer set forth on Exhibit A attached hereto or updated from time to
time in writing by the Buyer and furnished to the Company by the Buyer expressly
for inclusion in the Shelf Registration Statement or Prospectus or any New
Registration Statement or from the failure of the Buyer to deliver or to cause
to be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Section 3(c) or
Section 3(e); and, subject to Section 6(d), the Buyer will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Buyer, which consent shall not be unreasonably withheld. Such indemnity shall
remain in full force and effect and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 8.

c.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be, and upon such notice, the
indemnifying party shall not be liable to the Indemnified Person or Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Person or Indemnified Party in connection with the defense thereof; provided,
however, that an Indemnified Person or Indemnified Party (together with all
other Indemnified Persons and Indemnified Parties that may be represented
without conflict by one counsel) shall have the right to retain its own counsel
with the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The

 

8



--------------------------------------------------------------------------------

Indemnified Party or Indemnified Person shall cooperate with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party or Indemnified Person
which relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

d.    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment
(including reimbursement of expenses) to the person making it.

e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

  7.

CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any party who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

 

  8.

ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Buyer may not assign its rights under this Agreement without the prior written
consent of the Company.

 

9



--------------------------------------------------------------------------------

  9.

AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Buyer.

 

  10.

MISCELLANEOUS.

a.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

  

Veru Inc.

  

48 NW 25th Street, Suite 102

  

Miami, FL 33127

  

Telephone:

  

305-509-6897

  

Attention:

  

Michele Greco

  

Email:

  

mgreco@verupharma.com

With a copy (which shall not constitute notice) to:

 

  

Reinhart Boerner Van Deuren s.c.

  

1000 North Water Street, Suite 1700

  

Milwaukee, WI 53202

  

Telephone:

  

414-298-1000

  

Facsimile:

  

414-298-8097

  

Attention:

  

Benjamin G. Lombard, Esq.

  

Email:

  

blombard@reinhartlaw.com

If to the Buyer:

 

  

Aspire Capital Fund, LLC

  

155 North Wacker Drive, Suite 1600

  

Chicago, IL 60606

  

Telephone:

  

312-658-0400

  

Facsimile:

  

312-658-4005

  

Attention:

   Steven G. Martin   

Email:

   smartin@aspirecapital.com

 

10



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

  

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

  

Washington, DC 20006

  

Telephone:

  

202-778-1603

  

Facsimile:

  

202-887-0763

  

Attention:

  

David M. Lynn, Esq.

  

Email:

  

dlynn@mofo.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

b.    No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

c.    The corporate laws of the State of Wisconsin shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

11



--------------------------------------------------------------------------------

d.    This Agreement, the Purchase Agreement and the other Transaction Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Purchase Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the subject matter hereof and thereof.

e.    Subject to the requirements of Section 8, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

f.    The headings in this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.

g.    This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

h.    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

i.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

j.    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

* * * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF,  the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE COMPANY: VERU INC. By:   /s/ Mitchell S. Steiner, M.D. Name: Mitchell S.
Steiner, M.D. Title: President and Chief Executive Officer

 

BUYER:

ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.

By:   /s/ Steven G. Martin Name: Steven G. Martin Title: President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Information About The Buyer Furnished To The Company By The Buyer

Expressly For Use In Connection With The Registration Statement and Prospectus

Aspire Capital Partners LLC (“Aspire Partners”) is the Managing Member of Aspire
Capital Fund, LLC (“Aspire Fund”). SGM Holdings Corp (“SGM”) is the Managing
Member of Aspire Partners. Mr. Steven G. Martin (“Mr. Martin”) is the president
and sole shareholder of SGM, as well as a principal of Aspire Partners.
Mr. Erik J. Brown (“Mr. Brown”) is the president and sole shareholder of Red
Cedar Capital Corp (“Red Cedar”), which is a principal of Aspire Partners.
Mr. Christos Komissopoulos (“Mr. Komissopoulos”) is president and sole
shareholder of Chrisko Investors Inc. (“Chrisko”), which is a principal of
Aspire Partners. Mr. William F. Blank, III (“Mr. Blank”) is president and sole
shareholder of WML Ventures Corp. (“WML Ventures”), which is a principal of
Aspire Partners. Each of Aspire Partners, SGM, Red Cedar, Chrisko, WML Ventures,
Mr. Martin, Mr. Brown, Mr. Komissopoulos and Mr. Blank may be deemed to be a
beneficial owner of common stock held by Aspire Fund. Each of Aspire Partners,
SGM, Red Cedar, Chrisko, WML Ventures, Mr. Martin, Mr. Brown, Mr. Komissopoulos
and Mr. Blank disclaims beneficial ownership of the common stock held by Aspire
Fund.